In a proceeding to invalidate petitions for an opportunity to ballot, the appeal is from a judgment of the Supreme Court, Rockland County (Donovan, J.), entered August 7, 1985, which granted the application.
Judgment affirmed, without costs or disbursements.
Over 100 signatories to the petitions herein had previously signed designating petitions for the same public offices. Since the validity of those other petitions has been upheld (see, Matter of Fromson v Lefever, 112 AD2d 1064), the signatures to the instant petitions must be disallowed (Election Law § 6-134 [5]; Matter of Gilmore v Kugler, 21 AD2d 293, 295). The number of signatures remaining after deducting the disallowed signatures is insufficient and, accordingly, the petitions *1071were properly invalidated. Brown, J. P., O’Connor, Weinstein, Kunzeman and Kooper, JJ., concur.